Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.67   Page 1 of 12




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

United States of America,

           Plaintiff,                         Criminal No. 19-cr-20472
v.
                                              Hon. Avern Cohn
Christian Newby,

           Defendant.


     STIPULATED PRELIMINARY ORDER OF FORFEITURE


     The United States of America, by and through its attorneys,

Matthew Schneider, United States Attorney for the Eastern District of

Michigan, and Adriana Dydell, Assistant United States Attorney,

together with Defendant Christian Newby (“Defendant”), individually

and by and through his attorney, Penny Beardslee, submit this

Stipulated Preliminary Order of Forfeiture to the Court and stipulate

and agree to the following:

     1.    The United States of America filed a felony Information on

July 15, 2019, which charged Defendant with one count of Wire Fraud

in violation of 18 U.S.C. § 1343, one count of Aggravated Identity Theft

in violation of 18 U.S.C. § 1028A(a)(1), and one count of Unlawful User
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.68   Page 2 of 12




of Controlled Substances in Possession of Firearms and Ammunition in

violation of 18 U.S.C. § 922(g)(3) (ECF No. 1). The Information contains

forfeiture allegations under 18 U.S.C. § 924(d), 18 U.S.C. § 981(a)(1)(C),

and 28 U.S.C. § 2461(c) and specifically identifies certain property for

criminal forfeiture.

     2.    On or about August 14, 2019, Defendant pleaded guilty to

Counts One through Three of the Information.

     3.    In his Rule 11 Plea Agreement (“Rule 11”), Defendant agreed

that he personally obtained or derived, directly or indirectly, at least

$550,000.00 in criminal proceeds from the criminal scheme described in

count One of the Information and agreed to the entry of a $550,000.00

forfeiture money judgment against him, in favor of the United States

(the “Money Judgment”).

     4.    In his Rule 11 Plea Agreement (“Rule 11”), Defendant agreed

to forfeit any and all right, title, and interest he may possess in the

following assets and agreed that these assets are directly traceable to

criminal proceeds, derived from defendant’s commission of the wire

fraud scheme charged in Count One:




                                     2
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.69   Page 3 of 12




     a. Approximately $208,615.00 currency seized in or about

          February 2019;

     b. Funds seized from bank accounts located at University of

          Michigan Credit Union Account ($3,590.72), JPMorgan Chase

          Bank ($5,798.20), and Bank of America ($3,362.03);

     c. $1,794.65 seized from PayPal account;

     d. Miscellaneous jewelry, including: Gentleman’s Stainless Steel

          Rolex Oyster Perpetual Air-King Wristwatch w/Sapphire

          Crystal, White Sport Dial w/Smooth Hi-Polished Steel Bezel,

          34mm case and Gentleman’s Stainless Steel Rolex Oyster

          Perpetual Date Wristwatch on a Steel Oyster Bracelet, 34mm

          Case Size w/ Hi-Polished Steel Bezel & Black Dial; and

     e. Miscellaneous gold and silver, including two (2) 1985 1oz Gold

          Maple Coins, one (1) 1986 1oz Gold Maple Coin, one (1) 2014

          1oz Gold Krugerrand Coin, one (1) 1976 1oz Gold Krugerrand

          Coin, and one (1) 38.0 Dwt Silver Ingot.

     5.     In his Rule 11, Defendant also agreed to forfeit the following

firearm and ammunition as property involved in his violation of 18

U.S.C. § 922(g)(3) as alleged in Count Three of the Information:


                                     3
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.70   Page 4 of 12




       f. One (1) Fabriqu D'Armes, De Guerre De Precision, "Libia", .25

            caliber semi-automatic pistol, serial number 15378, including

            Six (6) round magazine, and Seven (7) .25 caliber rounds of

            ammunition.

       6.     On July 29, 2019, the United States filed its First Notice

Regarding Administrative Forfeiture. The notice specifically identified

69 items processed and approved for administrative forfeiture by the

Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF). (ECF No.

11).

       7.     On August 13, 2019, the United States filed its Second

Notice Regarding Administrative Forfeiture. The notice specifically

identified 21 items processed and approved for administrative forfeiture

by the United States Secret Service (USSS). (ECF No. 12).

       8.     After the administrative forfeiture proceedings conducted by

ATF and USSS, the following items remain for judicial forfeiture: One

(1) Fabriqu D'Armes, De Guerre De Precision, "Libia", .25 caliber semi-

automatic pistol, serial number 15378, including Six (6) round

magazine, and Seven (7) .25 caliber rounds of ammunition (the “Subject

Property”).


                                       4
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.71   Page 5 of 12




     9.    In the Rule 11, Defendant agreed to the Court’s entry of one

or more orders of forfeiture, including a Stipulated Preliminary Order of

Forfeiture, containing the Money Judgment and forfeiture of his

interest in the Subject Property. Defendant further agreed to consent to

administrative forfeiture of his interest in any property that cannot be

forfeited administratively in this action and/or in pending

administrative forfeiture proceedings.

     10.   Defendant acknowledges that any unpaid amount due on the

Money Judgment after application of any property for which forfeiture

is final shall be satisfied through the forfeiture of any other assets

owned and/or controlled by Defendant. The Defendant explicitly agrees

to the forfeiture of substitute assets under 21 U.S.C. § 853(p)(2) and

waives and relinquishes his right to oppose the forfeiture of substitute

assets under 21 U.S.C. § 853(p)(1) or otherwise.

     11.   In the Rule 11, Defendant acknowledged his understanding

that forfeiture is part of the sentence that may be imposed on him in

this case and waived his right to challenge any failure by the court to

advise him of this pursuant to Federal Rule of Criminal Procedure

11(b)(1)(J). Defendant also expressly waived his right to have a jury


                                     5
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.72   Page 6 of 12




determine the forfeitability of his interest in the Subject Property under

Rule 32.2(b)(5) of the Federal Rules of Criminal Procedure.

     12.   In his Rule 11, Defendant knowingly, voluntarily, and

intelligently waived any challenge to the forfeiture of the Subject

Property based on the Excessive Fines Clause of the Eighth

Amendment.

     13.   Defendant agrees that this order shall be final as to his

interest in the Subject Property at entry. Defendant further waives the

requirements of Federal Rules of Criminal Procedure 32.2 and 43(a)

regarding notice of forfeiture in the charging instrument,

pronouncement of forfeiture at sentencing, and incorporation of

forfeiture in the judgment.

     Based on the Information, Defendant’s conviction, the Rule 11

Plea Agreement, this Stipulation, and other information in the record,

and under 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), this

COURT ENTERS A FORFEITURE MONEY JUDGMENT in the

amount of $550,000.00 against Defendant in favor of the United States.

The COURT FINDS that the Money Judgment represents the proceeds

Defendant obtained as a result of his offense. The Money Judgment


                                     6
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.73   Page 7 of 12




shall become final at entry given that ancillary proceedings are not

required for the Money Judgment.

      THIS COURT FURTHER ORDERS that under 18 U.S.C.

§ 924(d) and 28 U.S.C. § 2461(c), the Subject Property IS FORFEITED

to the United States for disposition according to law, and any right, title

or interest of Defendant, and any right, title or interest that his heirs,

successors or assigns have, or may have, in any of the Subject Property

is FOREVER EXTINGUISHED.

      THIS COURT FURTHER ORDERS that the Money Judgment

may be satisfied, to whatever extent possible, from any other property

owned by Defendant or under his control. To satisfy the Money

Judgment, any assets that Defendant has now, or may later acquire

may be forfeited as substitute assets under 21 U.S.C. § 853(p)(2). The

United States is permitted to undertake whatever discovery is

necessary to identify, locate, or dispose of property subject to forfeiture,

or substitute assets under Federal Rule of Criminal Procedure

32.2(b)(3).

      THIS COURT FURTHER ORDERS that pursuant to Federal

Rule of Criminal Procedure 32.2(b)(4)(A), this Stipulated Preliminary


                                     7
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.74   Page 8 of 12




Order of Forfeiture shall become final as to Defendant at entry and

forfeiture of the Subject Property and entry of the Money Judgment

shall be made part of Defendant’s sentence in this case and included in

the Judgment.

     THIS COURT FURTHER ORDERS that upon entry of this

Stipulated Preliminary Order of Forfeiture and under 21 U.S.C.

§ 853(n), Rule 32.2 of the Federal Rules of Criminal Procedure, and

other applicable rules, the United States shall publish notice of this

Stipulated Preliminary Order of Forfeiture and of its intent to dispose

of the Subject Property on www.forfeiture.gov, for at least thirty

consecutive days. The United States may also, to the extent practicable,

provide direct written notice to any person or entity known to have an

alleged interest in any of the Subject Property. The aforementioned

notice shall direct that any person, other than Defendant, asserting a

legal interest in any of the Subject Property must file a petition with

the Court within thirty (30) days of the final date of publication of

notice or within thirty (30) days of receipt of actual notice, whichever is

earlier. The petition shall be for a hearing before the Court alone,

without a jury and in accordance with 21 U.S.C. § 853(n), to adjudicate


                                     8
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.75   Page 9 of 12




the validity of the petitioner’s alleged interest in any identified Subject

Property. Any petition filed by a third party asserting an interest in

any of the Subject Property must be signed by the petitioner under

penalty of perjury and must set forth the nature and extent of the

petitioner’s alleged right, title or interest in any identified Subject

Property, the time and circumstances of the petitioner’s acquisition of

the right, title, or interest in any identified Subject Property, any

additional facts supporting the petitioner's claim, and the relief sought.

     THIS COURT FURTHER ORDERS that after the disposition of

any motion filed under Federal Rule of Criminal Procedure 32.2(c)(1)(A)

and before a hearing on any ancillary petition, the United States may

conduct discovery in accordance with the Federal Rules of Civil

Procedure upon a showing that such discovery is necessary or desirable

to resolve factual issues in the ancillary proceeding.

     THIS COURT FURTHER ORDERS that if no third party files a

timely petition before the expiration of the period provided in 21 U.S.C.

§ 853(n)(2), then this Stipulated Preliminary Order of Forfeiture shall

become the Final Order of Forfeiture and the United States shall have

clear title to the Subject Property as provided in 21 U.S.C. § 853(n)(7)


                                      9
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.76   Page 10 of 12




and Federal Rule of Criminal Procedure 32.2(c)(2). If a third party files

a petition for ancillary hearing for any of the Subject Property, the

Court shall enter an Amended Order of Forfeiture that addresses the

disposition of any petitioned assets following litigation of the associated

third party petition(s).

     THIS COURT FURTHER ORDERS that after this Stipulated

Preliminary Order of Forfeiture becomes the Final Order of Forfeiture

and/or after the Court enters an Amended Order of Forfeiture that

addresses the disposition of any timely filed third party petition(s), the

United States shall have clear title to the Subject Property and shall be

authorized to dispose of the Subject Property as prescribed by law.

     THIS COURT FURTHER ORDERS that it retains jurisdiction

to enforce this Order, and to amend it as necessary, pursuant to Federal

Rule of Criminal Procedure 32.2(e) to allow forfeiture of additional




                                     10
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.77   Page 11 of 12




assets to the extent the Subject Property does not result in full payment

of the Money Judgment.

Agreed as to form and substance:

MATTHEW SCHNEIDER
United States Attorney

s/Adriana Dydell – See attached           s/Penny Beardslee – See attached
ADRIANA DYDELL                            PENNY BEARDSLEE, ESQ.
Assistant United States Attorney          Counsel for Christian Newby
211 W. Fort Street, Ste. 2001             613 Abbott St. Fl. 5
Detroit, MI 48226                         Detroit, MI 48226
Phone: (313) 226-9125                     Phone: (313) 967-5848
e-mail: adriana.dydell@usdoj.gov          e-mail: penny_beardslee@fd.org
[CA Bar No 239516]                        [P44363]

Dated: August 14, 2019                    Dated: August 14, 2019


                                          s/Christian Newby____________
                                          Christian Newby
                                          Defendant

                                          Dated: August 14, 2019


IT IS SO ORDERED.


                                   s/Avern Cohn
Dated: 8/20/2019                   Honorable Avern Cohn
                                   United States District Judge




                                     11
Case 2:19-cr-20472-AC-APP ECF No. 14 filed 08/20/19   PageID.78   Page 12 of 12




                                     12
